Citation Nr: 0201964	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  97-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
improved pension benefits in the amount of $7,379.00 was 
properly created.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $7,379.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from October 1951 to July 
1953.  In October 1987, the Roanoke, Virginia, Regional 
Office (RO) proposed to retroactively reduce the veteran's 
Department of Veterans Affairs (VA) improved pension benefits 
as of June 1, 1984 based upon his previously unreported 
earned income for the years 1984 and 1985.  In May 1988, the 
RO implemented the proposed reduction.  In May 1988, the RO 
determined that the veteran's failure to timely and fully 
inform the VA of his earned income for the years 1984 and 
1985 constituted fraud and referred the veteran's case to the 
VA's Office of Inspector General (OIG).  A July 1995 Report 
of Contact (VA Form 119) notes that the OIG had closed its 
case against the veteran in March 1989.  In September 1995, 
the veteran was informed in writing of the overpayment of VA 
improved pension benefits in the amount of $7,379.00 and his 
appeal and waiver rights.  In September 1995, the veteran 
submitted a notice of disagreement with the creation of the 
overpayment in the calculated amount.  In November 1996, the 
veteran submitted a request for waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$7,379.00.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the RO 
which determined that the veteran had not submitted a timely 
request for waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $7,379.00.  In 
December 1996, the veteran submitted a notice of disagreement 
with the denial of his waiver request.  In February 1997, the 
RO issued a statement of the case to the veteran and his 
accredited representative which addressed the issue of waiver 
of the overpayment of VA improved pension benefits in the 
calculated amount.  In April 1997, the veteran submitted a 
substantive appeal from the denial of his waiver request.  In 
June 1998, the Board remanded the veteran's claim to the RO 
for additional action.  

In August 1998, the RO issued a statement of the case to the 
veteran and his accredited representative which addressed the 
issue of creation of the overpayment of VA improved pension 
benefits in the amount of $7,379.00.  In September 1998, the 
veteran submitted a substantive appeal from the determination 
that the overpayment in the calculated amount was properly 
created.  In April 1999, the Board remanded the veteran's 
claims to the RO for additional action.  

In November 1999, the Board determined that an overpayment of 
VA improved pension benefits in the amount of $7,379.00 had 
been properly created and the veteran had not submitted a 
timely request for waiver of the overpayment.  In January 
2000, the veteran submitted a Motion for Reconsideration of 
the Board's November 1999 decision.  In February 2000, the 
Vice Chairman of the Board denied the veteran's Motion for 
Reconsideration.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In March 2001, the Secretary of the VA submitted an 
Appellee's Motion for Remand requesting that the November 
1999 Board decision be vacated and the veteran's claims 
remanded to the Board for application of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (VCAA).  In May 2001, the Court granted the 
Appellee's Motion for Remand; vacated the November 1999 Board 
decision; and remanded the veteran's claims to the Board.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  


FINDINGS OF FACT

1.  The veteran was overpaid VA improved pension benefits in 
the amount of $7,379.00 between June 1984 and June 1986 due 
to his failure to promptly and accurately inform the VA of 
his receipt of earned income.  

2.  On September 6, 1995, the veteran was informed in writing 
of an overpayment of VA improved pension benefits in the 
amount of $7,379.00 and his appellate and waiver rights.  

3.  A request for waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $7,379.00 was 
received by the RO on November 7, 1996.  


CONCLUSIONS OF LAW

1.  The overpayment of VA improved pension benefits in the 
amount of $7,379.00 was properly created.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.401, 3.500, 3.501 
(2001).  

2.  A timely request for waiver of recovery of an overpayment 
of VA improved pension benefits in the amount of $7,379.00 
was not received.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 1.963 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2001, the Court granted the November 2000 Appellee's 
Motion for Remand which directs that the veteran's waiver 
request should be readjudicated under the VCAA; enacted at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The Secretary of the VA has recently issued amended 
regulations implementing the VCAA.  66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)).  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App 384 (1993). In 
reviewing the issues of creation of the debt and whether the 
veteran submitted a timely request for waiver of the 
overpayment, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  The appellant has not reported the presence of any 
additional evidence which could impact the claim and there 
remains no issue as to the substantial completeness of the 
veteran's claims.  The veteran has been advised by the 
statements of the case and the supplemental statements of the 
case of the evidence that would be necessary for him to 
substantiate his claims.  Any duty imposed by VCAA, including 
the duty to assist and to provide notification, has been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  

In the circumstances of this case, a remand to the RO would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

I.  Creation of the Debt

The Board must first determine whether the debt was properly 
created. Improved pension is a benefit payable by the VA to 
veterans of a period of war because of disability. Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3(a)(3).  The maximum annual rate is periodically 
increased from year to year. 38 C.F.R. § 3.23(a).  The 
maximum annual rate of improved pension for a veteran with a 
spouse and one child was $8,160 effective in December 1983, 
and $8,446 effective in December 1984. The maximum annual 
rate of improved pension for a veteran with one child was 
$7,478 effective in December 1984, and $7,710 effective in 
December 1985.  The maximum annual rate of improved pension 
for a veteran was $5,866 effective in December 1985.  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded. 38 C.F.R. § 3.271(a).  
Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's income for 
the same 12-month period to the extent they were 
unreimbursed.  38 C.F.R. § 3.272(g)(1)(iii).

The evidence of record shows that by letter dated in November 
1984 the appellant was awarded improved pension benefits, 
effective in June 1984, on the basis that his countable 
family income did not exceed the maximum annual limit.  By 
letter dated in May 1988, the RO notified the appellant that 
his pension payments were retroactively adjusted from June 
1984 through May 1986, on the basis that his countable income 
was actually more than what the RO was originally led to 
believe.  The RO informed the appellant that the adjustment 
resulted in an overpayment of benefits in the amount of 
$7,379.

A review of the record shows that the veteran was paid 
improved pension benefits for the annualization period from 
June 1984 through May 1985 on the basis of monthly retirement 
income in the amount of $490 received beginning in April 
1985, when in fact he also received wages in 1984 and 1985.  
These earnings, revealed in a State Wage Match project with 
the State of Virginia, amounted to $16,994 from January 1984 
through December 1984, and $4,981 from January 1985 through 
March 1985.  The veteran has reported no unreimbursed medical 
expenses in excess of 5 percent of the maximum annual pension 
rate for the overpayment period at issue.  Clearly, the 
veteran's income from June 1984 through May 1985 was in 
excess of the maximum annual rate of improved pension for a 
veteran with a spouse and one child.  Thus, the RO properly 
terminated the veteran's pension from June 1984 through May 
1985, which is in accord with the provisions of 38 C.F.R. § 
3.660, to account for the receipt of this previously 
unreported income.  This created an overpayment of $7,318.

The evidence of record notes that the veteran's wife died on 
June [redacted], 1985. The evidence of record also notes that the 
veteran's countable income for the annualization period of 
June 1985 through May 1986 consisted of monthly retirement 
income in the amount of $490.  The veteran's countable annual 
income for this annualization period was below the maximum 
limit; therefore, his pension benefits were properly 
reinstated effective June [redacted], 1985.  The Board notes, however, 
that for the month of June 1985, the veteran received 
improved pension benefits in the amount of $213.  Based on 
the annual rate of improved pension for a veteran with a 
child of $7,478 and the veteran's annual retirement income of 
$5,880, the veteran should have received $133 for the month 
of June. Therefore, an overpayment of $80 was created.  In 
addition, for the month of December 1985, the veteran 
received improved pension benefits in the amount of $133.  
Based on the annual rate of improved pension for a veteran 
with a child of $7,710 and the veteran's annual retirement 
income of $5,880, the veteran should have received $152 for 
the month of December.  Therefore, the veteran was underpaid 
$19.

In short, for the overpayment period in issue, that is June 
1984 through May 1986, the veteran was paid $8,937.33 in 
pension benefits when he was entitled to $1,558.33, thereby 
creating an overpayment of $7,379.  The Board concludes that 
the overwhelming preponderance of the evidence establishes 
that the overpayment of pension benefits was properly 
created.

II.  Waiver

The veteran asserts on appeal that recovery of the 
overpayment of VA improved pension benefits in the amount of 
$7,379.00 should be waived as he was not at fault in the 
creation of the debt and such action would result in undue 
financial hardship on him.  There shall be no recovery of 
payments, overpayments, or any interest thereon of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience, if an application for 
relief is made within 180 days from the date of notification 
of the indebtedness by the Secretary to the payee, or within 
such longer period as the Secretary determines is reasonable 
in a case in which the payee demonstrates to the satisfaction 
of the Secretary that such notification was not actually 
received by such payee within a reasonable period after such 
date.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001).  The 
provisions of 38 C.F.R. § 1.963 (2001) clarify that: 

  (a)	General.  Recovery of 
overpayments of any benefits made under 
laws administered by the VA shall be 
waived if there is no indication of 
fraud, misrepresentation, or bad faith on 
the part of the person or persons having 
an interest in obtaining the waiver and 
recovery of the indebtedness from the 
payee who received such benefits would be 
against equity and good conscience.  
  (b)	Application.  A request for 
waiver of an indebtedness under this 
section shall only be considered:
  (1)	If made within 2 years 
following the date of a notice of 
indebtedness issued on or before March 
31, 1983, by the VA to the debtor, or  
  (2)	Except as otherwise provided 
herein, if made within 180 days following 
the date of a notice of indebtedness 
issued on or after April 1, 1983, by the 
VA to the debtor.  The 180 day period may 
be extended if the individual requesting 
waiver demonstrated to the Chairperson of 
the Committee on Waivers and Compromises 
that, as a result of an error by either 
the VA or the postal authorities, or due 
to other circumstances beyond the 
debtor's control, there was a delay in 
such individual's receipt of the 
notification of indebtedness beyond the 
time customarily required for mailing 
(including forwarding).  If the requester 
does substantiate that there was such a 
delay in the receipt of the notice of 
indebtedness, the Chairperson shall 
direct that the 180 day period be 
computed from the date of the requester's 
actual receipt of the notice of 
indebtedness.  

In a June 1999 written statement, the Chief of Operations of 
the VA Debt Management Center (DMC) certified that: the 
veteran had been informed in writing of an overpayment of VA 
improved pension benefits in the amount of $7,379.00 and his 
appellate and waiver rights by a letter dated September 6, 
1995; the notice was sent to the veteran's address of record; 
and the notice had not been returned as undeliverable.  On 
September 14, 1995, the veteran submitted a letter concerning 
the creation of the debt.  In November 1996, the veteran 
requested waiver of the overpayment of VA improved pension 
benefits in the amount of $7,379.00.  His request was 
received by the RO on November 7, 1996.  In December 1996, 
the Committee determined that the veteran's waiver request 
was not timely.  

In his November 1997 Informal Hearing Presentation, the 
national accredited representative advanced that the veteran 
suffered from organic brain syndrome and did not understand 
either the nature of his claim or the required associated 
administrative filings.  The national accredited 
representative stated that the overpayment of VA improved 
pension benefits to the veteran was precipitated by errors on 
the part of both the VA and the individuals assisting the 
veteran.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
was informed in writing of the overpayment of VA improved 
pension benefits and his waiver rights on September 6, 1995.  
The DMC has certified that the notice was mailed to the 
veteran's address of record and was not subsequently returned 
by the USPS as undeliverable.  The veteran's waiver request 
was received by the RO on November 7, 1996, a date more than 
180 days after the date of notice of indebtedness.  The 
national accredited representative's assertions as to the 
veteran's alleged inability to properly and timely comply 
with the procedural requirements of his waiver request due to 
his organic brain syndrome are belied by the veteran's prompt 
submission of his September 1995 letter which is specifically 
concerned with the creation of the debt.  There is nothing in 
this letter which could be construed as a claim for waiver of 
recovery of the indebtedness.  To constitute a claim, the 
benefit being sought must be identified.  38 C.F.R. § 3.155.  
As he was able to submit that letter, the veteran appears to 
have been sufficiently competent to timely submit a waiver 
request.  Therefore, the Board concludes that the veteran did 
not submit a timely request for waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$7,379.00.  
0
While the Board is sympathetic to the veteran's plea, he does 
not meet the basic eligibility requirements for waiver of 
recovery of an indebtedness under 38 U.S.C.A. § 5302(a) (West 
1991 & Supp. 2001) and 38 C.F.R. § 1.963 (2001).  Indeed, he 
is not eligible as a matter of law.  In reviewing a 
comparable factual scenario, the Court has held that where 
the law and not the evidence is dispositive of a veteran's 
claim, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the veteran's waiver request is denied.  


ORDER

An overpayment of VA improved pension benefits in the amount 
of $7,379.00 was properly created.  As a timely request for 
waiver of the overpayment in the calculated amount was not 
received, the veteran's waiver request is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

